DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 05 January 2021.

Claims 1, 4, 11, 12, 14, 15, 17, 19 and 20 are currently amended and claims 2, 3, 5-10, 13, 16 and 18 are as originally presented.
In summary claims 1-20 are pending in the application.

The drawings received 05 January 2021 are accepted and entered into the record, thus, the objection to the drawings is hereby withdrawn.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the received 05 January 2021, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-20 are hereby withdrawn and there being no remaining issues, claims 1-20 and the application are now in condition for allowance.

With regard to claim 11 claiming a method of controlling an electronic apparatus in which information regarding an artificial intelligence model including a plurality of layers is stored, the method comprising: obtaining an interpolated image based on obtaining an output image based on the interpolated image: and wherein the obtaining the output image comprises; obtaining the an output image based on selectively operating a processor in a first mode or a second mode based on an update of parameters used in at least one of the plurality of layers being required, wherein the first mode includes a mode in which the output image is obtained based on the interpolated image and an image processed without using the artificial intelligence model are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claims 1 and 20; claiming an apparatus and a non-transitory computer-readable medium storing a computer instruction respectively, are of the same scope and features as claim 11 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613